       Case 1:19-cv-04492-PKC Document 66 Filed 03/05/20 Page 1 of 1




                                         Application Granted.
Gregory T. Parks
Partner
+1.215.963.5170
gregory.parks@morganlewis.com
                                         So Ordered:

March 5, 2020
                                                                                        3/9/2020
Judge P. Kevin Castel
500 Pearl St., Courtroom 11D
New York, NY 10007-1312

Re:      Arkansas Federal Credit Union, et al. v. Hudson’s Bay, et al.
         Case No. 1:19-cv-4492 (PKC) (S.D.N.Y.) [Rel. 1:18-cv-08472-PKC]

Dear Judge Castel:

We represent Defendants Hudson’s Bay Company, Saks Fifth Avenue LLC, Saks & Company LLC,
Saks Incorporated, and Lord & Taylor LLC (“Defendants”) in the above-referenced action. We are
writing to inform the Court that the parties will be participating in a mediation before the
Honorable Diane M. Welsh (Ret.) on March 19, 2020.1 In light of the scheduled mediation, and
pursuant to Rules 1(A) and (B) of Your Honor’s Individual Practices in Civil Cases, we write with
consent of counsel for Plaintiffs Arkansas Federal Credit Union and The Summit Federal Credit
Union (“Plaintiffs”) to respectfully request an extension of Defendants’ deadline to respond to
Plaintiffs’ Second Amended Complaint, which is currently due four (4) days before the scheduled
mediation, on March 15, 2020. [ Defendants are hopeful that the mediation will obviate the need to
file a response, but in the event that it does not, Defendants respectfully request that the deadline
to respond to the Second Amended Complaint be extended to May 1, 2020. ] There are no
upcoming conferences scheduled before the Court in this matter.

Plaintiffs graciously consented to this request. There have been no previous requests to extend
this deadline and, if approved, the requested extension will not affect any other scheduled dates.

Respectfully,

/s/ Gregory T. Parks

Gregory T. Parks

cc: All counsel of record (via ECF)




1
      The parties to the related consumer action, In re Hudson’s Bay Company Data Security
      Incident Consumer Litigation, No. 1:18-cv-8472, will be participating in a mediation before
      Judge Welsh on March 11, 2020.




                                                    Morgan, Lewis & Bockius       LLP

                                                    1701 Market Street
                                                    Philadelphia, PA 19103-2921           +1.215.963.5000
                                                    United States                         +1.215.963.5001
